Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/24/21.
3.	Claims 1, 5-9, 13, 18-19, 39, 43-48 & 52 are under examination.
4.	Claims 1, 3-4, 9 & 11-12 are amended.
5.	Claims 2-4, 10-12, 14-17, 20-38, 40-42, 49-51 & 53 are canceled.


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Meng Pua (REG. No. 63, 167) on 06/04/21.
8.	The claim 47 is amended as follow:
47.	(Currently amended) An apparatus for processing data, comprising:

a transceiver configured to receive and transmit data under [[the]] control of [[the]]a processor:
[[the]] data packets received via an air interface, and passed through the physical layer; and
the processor, configured to read and execute a program in a memory to implement:
processing the received data packets at a transport layer 2, wherein processing at the transport layer 2 during reception comprises: transmitting the data packets transmitted from the physical layer, to the transport layer 2; and
processing the data packets processed at the transport layer 2, at a transport layer 1, wherein processing at the transport layer 1 during reception comprises: reordering the data packets into transmission data packets according to their Sequence Numbers, SNs, wherein the transmission data packets are data packets to be transmitted by a transmitter;
wherein processing at the transport layer 2 during reception further comprises: re-assembling the data packets before transmitting them to the transport layer 1;
wherein processing at the transport layer 2 is performed on first sub-layer protocol entities and a second sub-layer protocol entity, wherein the first sub-layer protocol entities receive the data packets processed by the second sub-layer protocol entity, and the second sub-layer protocol entity receives the data packets transmitted from the physical layer, so the data packets are re-assembled as follows:
the second sub-layer protocol entity processes data packets of different logic channels among the data packets transmitted from the physical layer respectively, and thereafter transmits the data packets of each logic channel to corresponding one of the first sub-layer protocol entities for processing; and
the respective first sub-layer protocol entities re-assemble the received data packets;
or
processing at the transport layer 2 during reception further comprises: re-assembling the data packets before transmitting them to the transport layer 1, wherein re-assembling the data packets comprises:
de-packaging data packets of each logic channel into different Protocol Data Unit, PDUs or PDU segments to be processed at the transport layer 1, under a packaging rule; and
if the data packets are de-packaged into PDUs, passing the PDUs to the transport layer 1 for processing, or
if the data packets are de-packaged into PDU segments, then if the transport layer 1 is configured with a PDU segmentation function, passing the PDU segments to the transport layer 1 for processing; otherwise, composing the PDU segments into PDUs, and passing the PDUs to the transport layer 1 for processing.


Response to Arguments
9.	Applicant’s amendment filed on 05/24/21, with respect to claims 1, 5-9, 13, 18-19, 39, 43-48 & 52  are rejected under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the 102 rejections have been withdrawn.
10.	Applicant amendment filed on 05/24/21, with regards specification objection (Title and Para. 0005, 0011, 0012, 0083) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
11.	Applicant amendment filed on 05/24/21, with regards drawing objection (Figures 1-5 & 8) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn.
05/24/21, with regards claim objection (Claims 1, 3, 5, 13-14, 18, 39, 43, 47-48 & 52) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
13.	Applicant amendment filed on 05/24/21, with regards to a 112, 2nd paragraph rejection (claims 1, 3, 5-9, 13-14, 18-19, 39, 41, 43-48 & 52) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.


Allowable Subject Matter
14.	Claims 1, 5-9, 13, 18-19, 39, 43-48 & 52 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Kim et al. 2020/0229111 A1 (Title: method and device for efficient communication in next generation mobile communication system) (See abstract, Para. 0004 & 0184).
B.	Zhang et al. 2019/0174466 A1 (Title: Control signaling for uplink multiple input, multiple output, channel state information reference signal configuration and sounding reference signal configuration) (See abstract, Para. 0148 & 0182).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469